—Judgment, Supreme Court, New York County (Milton Tingling, J.), entered June 1, 2001, which dismissed the petition brought pursuant to CPLR article 78 to annul respondent’s determination, dated December 13, 2000, denying petitioner’s petition for administrative review, unanimously affirmed, without costs.
Respondent agency’s interpretation of the then governing statutes and regulations resulted in the exclusion of vacancy and guidelines increases in calculating the subject apartment’s rent for purposes of the $2,000 high-rent decontrol threshold. Supreme Court properly found that this interpretation was not irrational or unreasonable and should therefore be upheld (see, Vink v New York State Div. of Hous. & Community Renewal, 285 AD2d 203, 210). The argument that this Court should apply an amendment to the Rent Stabilization Code enacted after the determination here at issue was rendered is without merit (see, Matter of Waverly Place Assoc. v New York State Div. of Hous. & Community Renewal, 292 AD2d 211). Concur—Tom, J.P., Andrias, Saxe, Ellerin and Wallach, JJ.